hewlett-packard company and consolidated subsidi- aries petitioner v commissioner of internal revenue respondent docket nos filed date the parties cross-moved for partial summary_judgment on whether p was required as asserted by r to include nonsales income including dividends interest rent and other income in its average annual gross_receipts for purposes of calcu- lating its sec_41 research credits for taxable years through held p was required to include such amounts in its average annual gross_receipts in determining available research credits for the taxable years at issue accordingly we will grant r’s motion on this matter albert h turkus and paul oosterhuis for petitioner david p fuller and roger l kave for respondent opinion goeke judge in two statutory notices of deficiency respondent disallowed in part credits for increasing research verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports activities pursuant to sec_411 claimed by petitioner hew- lett-packard co consolidated subsidiaries hp for tax- able years through following concessions and stipulations the parties cross-moved for partial summary_judgment on two issues whether hp was required to include intercompany gross_receipts received from controlled_foreign_corporations cfcs within the meaning of sec_41 in its average annual gross_receipts aagr when calculating its sec_41 credits for all of the taxable years in issue and whether hp was required to include nonsales income including dividends interest rent and other income in its aagr when calculating its sec_41 credits for taxable years through concerning the first issue respondent in his response to hp’s cross-motion indicated that he had no objection to granting hp’s motion to exclude such amounts in deter- mining its aagr accordingly we will grant petitioner’s motion in part as to the second issue we find that hp was required to include such nonsales income when determining its aagr therefore we will also grant respondent’s motion in part background hp is a corporation organized under the laws of the state of delaware at all relevant times hp maintained its prin- cipal corporate offices in california during the taxable years at issue hp was a global tech- nology and service company hp directly or through its for- eign affiliates manufactured and distributed a broad range of technology-based business products including printers scanners ink and laser supplies desktop personal com- puters notebooks workstations high-end servers total disk storage systems and software technology including system management software for all relevant years hp accrued income from the sale_of_goods and services dividends unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure among hp’s foreign affiliates were several cfcs within the meaning of sec_951 these cfcs pursuant to sec_41 were also members of hp’s controlled_group_of_corporations verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie hewlett-packard co consol subs v comm’r interest and gross royalties and other income from its cfcs and from unrelated parties for each of the taxable years in issue hp claimed sec_41 credits for increasing research activities electing to calculate such credits according to the alternative incre- mental credit airc computation method prescribed in sec_41 in determining its available credits under that section hp was required in part to compute its aagr for the four taxable years preceding the respective determination_year hp used the amounts reported on line c of its forms u s_corporation income_tax return as the base for its aagr calculation for each year form_1120 for taxable years to described the amounts reported on line a as gross receipt or sales and the amounts reported on line b as returns and allowances line c represented the difference between line a and line b hp included intercompany revenues from sales to its cfcs in line a for each of the relevant years form_1120 for taxable years to described amounts reported on line sec_4 and as dividends interest other income respectively hp excluded amounts reported on those lines in computing its aagr for purposes of determining its sec_41 credits for taxable years to gross royalties and gross rents for each taxable_year to pursuant to sec_280c hp elected to reduce its sec_41 credit by the amount equal to the maximum rate_of_tax under sec_11 multiplied by the sec_41 credit rather than reduce its sec_174 expense deduction for its tax_year hp did not make such an election following respondent’s issuance of two statutory notices of deficiency hp timely petitioned this court to contest respondent’s determinations after subsequent stipulations and concessions the amounts attributable to hp’s line sec_1 and for each of the relevant tax years are as follows on date hp filed amended returns for its and tax years to reduce the aagr included in line c by gross_receipts accrued from cfcs the same day hp filed a claim_for_refund with respect to it sec_2001 tax_year to similarly reduce the aagr included on line c by gross_receipts accrued from cfcs verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports line c gross_receipts or sales less returns and allowances taxable_year line dividends line interest line gross rents line gross royalties line other income 1dollar_figure big_number big_number big_number big_number big_number -0- -0- dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1each figure represents amounts in thousand-dollar increments i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 106_tc_343 98_tc_383 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a 116_tc_73 we will render a decision on a motion for partial summary_judgment if the pleadings answers to interrog- atories depositions admissions and any other acceptable materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff ’d 17_f3d_965 7th cir the parties filed cross-motions for partial summary judg- ment in part on whether hp for tax years ended date through must include dividends interest rent and other income accrued from unrelated parties in its calculation of aagr for purposes of the airc computation method prescribed in sec_41 the parties agree and we conclude that there is no genuine issue of material fact and that a decision may be rendered as a matter of law ii the credit_for_increasing_research_activities congress introduced the credit_for_increasing_research_activities in the economic_recovery_tax_act_of_1981 pub_l_no sec_221 stat pincite the credit was verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie hewlett-packard co consol subs v comm’r intended to stimulate a higher rate of capital formation and to increase productivity s rept no pincite 1981_2_cb_412 h_r rept no pincite 1981_2_cb_352 and to encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy s rept no pincite 1986_3_cb_1 h_r rept no pincite 1986_3_cb_1 before the research_credit was calculated entirely on the basis of research expenditures both former sec_44f and its later iteration under sec_30 prescribed an annual credit in an amount equal to of the excess of qualified_research expenditures qre for the taxable_year over base_period_research_expenses the former provisions in sec_44f and sec_30 respectively defined base_period_research_expenses as the average of qre for the three years preceding the taxable_year at issue when congress reenacted and redesignated the credit in as sec_41 then sec_41 retained the basic credit calculation supra however the credit_amount was altered from to of the excess of qre over base_period_research_expenses in the omnibus budget reconciliation act of pub_l_no sec b stat pincite congress substantially altered the scheme for calculating the research_credit effectively tying the credit computation to not only research expenditures but also gross_receipts as amended and in effect for the years in issue sec_41 prescribes a credit for an amount equal to of the excess of any qre for the taxable_year over the base_amount a taxpayer’s base_amount is the product of its fixed-base percent- age and its aagr for the four taxable years preceding the taxable_year at issue sec_41 sec_41 gen- erally defines the fixed-base percentage as the percentage of aggregate qre of the taxpayer for the taxable years begin- the credit was originally included in sec_44f in congress redesignated sec_44f as sec_30 deficit_reduction_act_of_1984 pub_l_no sec_471 stat pincite the credit was subsequently reenacted and redesignated again by congress in as sec_41 tax re- form act of pub_l_no sec d stat pincite in that year congress also allowed for the first time in then sec_41 a credit for of the basic_research_payments determined under sec_41 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports ning after date and before date to aagr of the taxpayer for the same taxable years congress also promulgated then sec_41 providing that gross_receipts for purposes of the sec_41 research_credit shall be reduced by returns and allowances made during the taxable_year in the case of a foreign_corporation there shall be taken into account only gross_receipts which are effectively connected with the conduct of a trade or busi- ness within the united_states in describing its reasoning for these changes congress noted t he committee wished to respond to the criticism that the incentive effect of the present-law research_credit was diminished as a result of the method of computing the taxpayer’s base_amount critics have noted that although an increase in research expenditures resulted in a taxpayer receiving a larger credit for that year it also resulted in higher base_period amounts and therefore smaller credits in the following three years as a consequence the present-law credit’s marginal incentive effect provided in the first year was largely offset in the following three years the com- mittee therefore modified the method of calculating a taxpayer’s base_amount in order to enhance the credit’s incentive effect the committee did wish however to retain an incremental credit structure in order to maxi- mize the credit’s efficiency by not allowing to the extent possible credits for research that would have been undertaken in any event because businesses often determine their research budgets as a fixed percentage of gross_receipts it is appropriate to index each taxpayer’s base_amount to average growth in its gross_receipts by so adjusting each tax- payer’s base_amount the committee believes the credit will be better able to achieve its intended purpose of rewarding taxpayers for research expenses in excess of amounts which would have been expended in any case using gross_receipts as an index firms in fast-growing sectors will not be unduly rewarded if their research intensity as measured by their ratio of qualified_research to gross_receipts does not correspondingly increase likewise firms in sectors with slower growth will still be able to earn credits as long as they maintain research expenditures commensu- rate with their own sales growth h_r rept no pincite0 u s c c a n the amendments retained the sec_41 basic_research_payment credit as well in the ticket to work and work incentives improvement act of pub_l_no sec_502 sec_113 stat pincite congress expanded the definition of gross_receipts of foreign_corporations then set forth in sec_41 for purposes of the sec_41 credit to include those effectively connected with the conduct_of_a_trade_or_business in the commonwealth of puerto rico or any possession_of_the_united_states verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie hewlett-packard co consol subs v comm’r in congress enacted new sec_41 effective for taxable years beginning after date small_business job protection act of pub_l_no sec c f stat pincite that section allows a tax- payer to elect a separate airc method of computing the research_credit under sec_41 and establishes a three-tiered formula for making such a computation as noted supra hp made the airc election under sec_41 for all of the taxable years in issue as in effect for and applied to hp’s taxable_year sec_41 prescribed a credit in an amount equal to the sum of i of so much of the qre from the taxable_year as exceeded of hp’s aagr but did not exceed of those aagr ii of so much of the qre from the taxable_year as exceeded of hp’s aagr but did not exceed of those aagr and iii of so much of the qre for the taxable_year as exceeded of hp’s aagr for the remaining taxable years in issue sec_41 prescribed a credit in an amount equal to the sum of i of so much of the qre from the taxable_year as exceeded of hp’s aagr but did not exceed of those aagr ii of so much of the qre from the taxable_year as exceeded of hp’s aagr but did not exceed of those aagr and iii of so much of the qre from the taxable_year as exceeded of hp’s aagr in the department of the treasury published in the federal_register a notice of proposed rulemaking under sec_41 endeavoring in part to provide guidance on the items of income included in the definition of gross_receipts notice of proposed rulemaking fed reg date sec_1_41-3 proposed income_tax regs fed reg date provided that gross_receipts for purposes of sec_41 credit calculations included the total amount as determined under the tax- payer’s method_of_accounting derived by the taxpayer from all its activities and from all sources eg revenues derived congress also redesignated then sec_41 entitled gross_receipts as sec_41 later redesignated as sec_41 generally proposed_regulations are afforded no more weight than a position advanced by the commissioner on brief 108_tc_100 54_tc_1233 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports from the sale of inventory before reduction for cost_of_goods_sold in the department of the treasury promulgated final regulations adopting in substantial part the provisions of the proposed_regulations t d 2001_1_cb_433 however the final regulations by their own terms explicitly apply only to taxable years beginning after date sec_1_41-3 income_tax regs furthermore in promul- gating the final regulations the department of the treasury expressly limited their exegetic scope to credit computations for the taxable years following the regulations’ effective date date t d c b pincite no inference should be drawn from the applicability date con- cerning the application of sec_41 to the computa- tion of the base_amount before the applicability date con- sequently the final regulations provide no guidance in our present inquiry hp does suggest however that respondent’s position in these cases represents an impermissible retroactive applica- tion of the regulation as discussed infra we reject this characterization nonetheless we believe that the depart- ment of the treasury’s logic in embracing a broad definition of gross_receipts for sec_41 computation purposes articulated in its preamble to the final regulations equally applies to pre-effective-date taxable years when congress revised the computation of the research_credit to incor- porate a taxpayer’s gross_receipts neither the statute nor the legislative his- tory defined the term gross_receipts other than to provide that gross_receipts for any taxable_year are reduced by returns and allowances made during sec_1_41-3 proposed income_tax regs fed reg date also ex- cluded certain items from the definition including i returns or allowances ii receipts from the sale_or_exchange of capital assets as defined in sec_1221 iii repayments of loans or similar instruments eg a repayment of the principal_amount of a loan held by a commercial lender iv receipts from a sale_or_exchange not in the ordinary course of business such as the sale of an entire trade_or_business or the sale of prop- erty used in a trade_or_business as defined under sec_1221 and v amounts received with respect to sales_tax or other similar state and local_taxes if under the applicable state or local law the tax is legally imposed on the purchaser of the good or service and the taxpayer merely collects and remits the tax to the taxing authority the final regulations under sec_1_41-3 income_tax regs further excluded from the definition of gross_receipts amounts received by a taxpayer in a taxable_year that precedes the first taxable_year in which the taxpayer derives more than dollar_figure in gross_receipts other than investment_income for purposes of this paragraph c vi investment_income is interest or distributions with respect to stock other than the stock of a 20-percent_owned_corporation as defined in sec_243 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie hewlett-packard co consol subs v comm’r the tax_year and in the case of a foreign_corporation that only gross_receipts effectively connected with the conduct_of_a_trade_or_business within the united_states are taken into account see sec_41 the proposed_regulations generally defined gross_receipts as the total amount derived by a taxpayer from all activities and sources however in recognition of the fact that certain extraordinary gross_receipts might not be taken into account when a business determines its research budget the proposed_regulations provided that certain extraordinary items such as receipts from the sale_or_exchange of capital assets would be excluded from the computation of gross_receipts several commentators objected to the definition of gross_receipts in the proposed_regulations referring to the inclusion in a house budget report of the term sales growth as an apparent short-hand reference to an increase in gross_receipts some commentators argued that gross_receipts should be limited to income from sales see h_r rep no pincite in determining its research budget however a business may take into account any expected income stream regardless of whether or not the income is derived from sales or from other active business activities more- over many businesses do not generate any income in the form of sales accordingly the final regulations do not adopt this suggestion the final regulations also do not adopt suggestions that the definition of gross_receipts be narrowed to exclude those items not directly related to the conduct of the taxpayer’s trade_or_business as noted above any expected income stream may be taken into account in determining a busi- ness’ research budget regardless of the source of the income moreover irs and treasury believe that a subjective narrowing of the term gross_receipts as suggested by these commentators could leave the definition of the term and thus the computation of the base_amount vulnerable to manipulation for example a narrower definition allowing taxpayers to exclude items not derived in the ordinary course of business might prompt a taxpayer to assert that certain royalties received in the 1980s were derived in the ordi- nary course of business and are includable as gross_receipts thus decreasing the taxpayer’s fixed-base percentage but that certain interest_income received in the years preceding the credit_year was not derived in the ordinary course of business and was not includable in gross_receipts thus decreasing the base_amount nor would a rule_of consistency be effective in preventing such manipulation while the taxpayer described above would be characterizing the nature of its income items as derived or not derived in the ordinary course of a trade_or_business so as to maxi- mize the amount of the credit the taxpayer would not be taking incon- sistent positions with respect to the same items of income t d c b pincite emphasis added iii statutory interpretation a statutory language the supreme court has stated that ‘in any case of statu- tory construction its analysis begins with the lan- guage of the statute and where the statutory lan- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports guage provides a clear answer it ends there as well’ 530_us_238 quoting 525_us_432 278_us_269 w here the language of an enactment is clear and construction according to its terms does not lead to absurd or impracticable consequences the words employed are to be taken as the final expression of the meaning intended when a word is undefined in a statute it is a fundamental canon of statutory construction that it will be interpreted as taking its ordinary contemporary common meaning see 506_us_168 for the taxable years at issue then sec_41 pro- vided in part that gross_receipts for purposes of the sec_41 research_credit shall be reduced by returns and allow- ances made during the taxable_year the function of the provision was to specify exclusions from gross_receipts it offered little clarification concerning the category or cat- egories of receipts included within the definition of the term no other provision in sec_41 filled this ostensible statu- tory gap hp submits that by specifically excluding returns and allowances a phrase connoting a merchant business associa- tion congress evinced a clear intention to limit gross_receipts to solely sales receipts similarly citing a black’s law dictionary entry hp asserts that the generally accepted definition of gross_receipts focuses on sales or services income see black’s law dictionary 9th ed defining gross_receipts as the total amount of money or other consideration received by a business taxpayer for goods sold or services performed in a taxable_year before deduc- tions sec sec 448-1t f iv tem- porary income_tax regs fed reg date we are unpersuaded by hp’s contentions nowhere in the code has the isolated term gross_receipts been construed a sec_12 cf 96_tc_895 w here a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein citing 83_tc_742 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie hewlett-packard co consol subs v comm’r narrowly as hp suggests on the contrary an examination of the federal_income_tax laws reveals that congress widely embraces the notion of a broad inclusive definition for the term see eg sec_165 sec_993 sec_1244 indeed when adopting that term in a provision congress often qualifies the term’s comprehensive definition through specific exclusions or limitations to accommodate the rel- evant statutory scheme see eg sec_448 sec_509 sec_1362 and c if as proffered by hp congress intended to further limit the definition of gross_receipts in sec_41 it undoubtedly recognized the constructional convention by which it had traditionally done so in numerous provisions further hp’s attempt to equate the common meaning of gross_receipts with the narrow definition black’s law dic- tionary is unavailing specifically the definition provided in black’s law dictionary is undermined by the cited authori- ties sec_448 and sec_1_448-1t temporary income_tax regs supra from which the definition was purportedly derived coincidentally sec_448 serves as the most analogous statutory provision to sec_41 offering nearly identical language it prescribes that gross_receipts for any taxable_year for purposes of limita- tions on the use of the cash_method_of_accounting shall be reduced by returns and allowances made during such year sec_1_448-1t temporary income_tax regs supra promulgated before the statutory amendment incor- porating gross_receipts into the sec_41 credit calculation and effective for all of the taxable years in issue provides it is a well-established canon of statutory interpretation that ‘identical words used in dif- ferent parts of the same act are intended to have the same meaning ’ 508_us_439 quoting 508_us_152 similarly the meaning or ambiguity of certain words or phrases may become evident only when they are placed in context fda v brown williamson tobacco corp 529_us_120 citing 513_us_115 ‘ w ords of a statute must be read in their context and with a view to their place in the overall statutory scheme ’ id pincite quoting 489_us_803 at the time sec_41 was amended to include gross_receipts in increasing research_credit calculations current sec_1362 and c was enacted in similar form as sec_1362 and d respectively sec_1_448-1t temporary income_tax regs fed reg date was promulgated in sec_7805 currently prescribes that temporary regulations expire within three years from the date_of_issuance however this provision applies only to temporary regulations issued after date technical_and_miscellaneous_revenue_act_of_1988 continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports that for purposes of sec_448 gross_receipts include total sales net of returns and allowances and all amounts received for services in addition gross_receipts include any income from investments and from incidental or outside sources for example gross_receipts include interest dividends rents royalties and annuities regardless of whether such amounts are derived in the ordinary course of the taxpayer’s trade_or_business gross_receipts are not reduced by cost_of_goods_sold or by the cost of property sold if such property is described in sec_1221 or with respect to sales of capital assets as defined in sec_1221 or sales of property described in relating to property used in a trade_or_business gross_receipts shall be reduced by the taxpayer’s adjusted_basis in such property gross_receipts do not include the repay- ment of a loan or similar instrument eg a repayment of the principal_amount of a loan held by a commercial lender finally gross_receipts do not include amounts received by the taxpayer with respect to sales_tax or other similar state and local_taxes if under the applicable state or local law the tax is legally imposed on the purchaser of the good or service and the taxpayer merely collects and remits the tax to the taxing authority if in contrast the tax is imposed on the taxpayer under the applicable law then gross_receipts shall include the amounts received that are allocable to the payment of such tax emphasis added clearly then black’s law dictionary’s definition of gross_receipts contradicts its referenced sources rather than endorse a circumscribed interpretation of the term the cited temporary_regulation explicitly sets forth several categories of receipts making up a taxpayer’s annual gross_receipts indeed dissecting the definition proffered by hp concomi- tantly with its corresponding sources only serves to strengthen respondent’s position hp also refers the court to line a gross_receipts or sales on then-applicable versions of form_1120 to dem- onstrate that the commissioner used those terms inter- changeably to describe the same items of income we are skeptical that a form the commissioner developed for the effective administration of the federal_income_tax laws pro- vides this court with any implication or guidance in the matter at hand moreover neither the relevant statute nor pub_l_no sec_6232 sec_102 stat pincite accordingly the temporary_regulation re- mained valid for all the taxable years in issue t he authoritative sources of federal tax law are in statutes regulations and judicial de- cisions and not in such informal irs publications zimmerman v commissioner 71_tc_367 aff ’d without published opinion 614_f2d_1294 2d cir see also 136_tc_515 ndollar_figure mohamed v commissioner tcmemo_2012_152 tax ct memo lexi sec_152 at a taxpayer relies on his private interpretation verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie hewlett-packard co consol subs v comm’r its attendant legislative_history discussed further infra refers to form_1120 accordingly we find this assertion irrelevant b legislative_history hp further asserts that congress’ somewhat inconsistent and at points interchangeable use of the terms sales and gross_receipts in describing the restructuring of the sec_41 credit calculation indicates that congress viewed the two words as coterminous see eg h_r rept no supra pincite0 likewise firms in sectors with slower growth will still be able to earn credits as long as they maintain research expenditures commensurate with their own sales growth in essence hp requests that the court construe any purported legislative ambiguity in its favor while the pertinent legislative_history certainly lacks distinc- tive clarity language evidencing congress’ true intent is not completely devoid of it as noted supra congress determined that indexing research expenditures to average annual growth in gross_receipts would better serve the credits’ intended purpose of rewarding taxpayers for research expenses in excess of amounts which would have been expended in any case id however if we were to accept hp’s assertion that gross_receipts included only sales receipts then we would concomitantly accredit the correlative proposition that con- gress intended to extend preferential treatment to companies that did not engage in sales activity under hp’s interpreta- tion of the credit calculation it is unlikely that businesses which accrue mainly licensing or investment_income would generate substantial aagr as a result such businesses would likely never register a base_amount exceeding the minimum base_amount prescribed by sec_41 simi- larly if such businesses elected to calculate their research credits under the airc computation method prescribed in sec_41 they would avoid the lower more credit-limiting tiers of the airc credit calculation structure in both cir- cumstances taxpayers would enhance their annual research credits and effectively subvert the legislative purpose of the sec_41 credit statutory scheme by indexing their allow- of a tax form at his own risk sec_41 provides in no event shall the base_amount be less than percent of the qualified_research_expenses for the credit_year verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports able credit_amount to certain research expenditures that they would have made in any event indeed this interpretation would provide disparate treatment to businesses in the same industry operating under different business models for instance a company which merely licensed intellectual prop- erty would benefit over a similar entity which instead incor- porated such property into marketable products for subse- quent sale we find no hint of any congressional intent effec- tively endorsing such divergent results see h_r rept no supra pincite0 because businesses often determine their research budgets as a fixed percentage of gross_receipts it is appropriate to index each taxpayer’s base_amount to average growth in its gross_receipts emphasis added c respondent’s position respondent maintains that hp should include receipts reflected on form_1120 line sec_4 dividends interest gross rents gross royalty and other income in gross_receipts for its sec_41 calculations for each of the taxable years at issue however respondent does not seek to include receipts reflected on form_1120 line capital_gain_net_income or net gain from the sale of a business for the same purpose as noted supra hp counters that this asser- tion effectively represents an invalid retroactive application of sec_1_448-1t temporary income_tax regs supra to the tax years in issue we do not construe respond- ent’s position as such while respondent’s nuanced definition of gross_receipts is not entirely congruent with our discern- ment of a more comprehensive interpretation of the term we find that respondent’s position simply represents a concession in these cases accordingly we need not further address hp’s contention d expressio unius est exclusio alterius we are cognizant of the venerable rule_of statutory construction commonly referred to as the maxim expressio unius est exclusio alterius which dictates ‘where con- gress explicitly enumerates certain exceptions addi- see 133_tc_246 the taxpayer in determining its gross_receipts for purposes of its sec_41 credit used the domestic income it reported on its form_1120 line representing the total amount of income listed on line sec_3 through verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie hewlett-packard co consol subs v comm’r tional exceptions are not to be implied in the absence of evi- dence of a contrary legislative intent ’ 499_us_160 quoting 446_us_608 see also 68_tc_413 aff ’d sub nom 589_f2d_123 3d cir given our understanding of the comprehensive definition of gross_receipts the sole statutory exclusion from that defini- tion returns and allowances and a lack of congressional intent indicating otherwise we do not read any further limitations into the definition of gross_receipts for purposes of sec_41 e conclusion hp repeatedly requests that the court heed the oft-cited admonition that taxing acts ‘are not to be extended by implication beyond the clear impact of the language used’ and that doubts are to be resolved against the government and in favor of the taxpayer 293_us_84 nonetheless it is clear that t he intention of the lawmaker controls in the construction of taxing acts as it does in the construction of other statutes and that intention is to be ascertained not by taking the word or clause in question from its setting and viewing it apart but by considering it in connection with the context the general purposes of the statute in which it is found the occasion and circumstances of its use and other appropriate tests for the ascertainment of the legislative will id pincite we believe it evident when considering the statutory lan- guage at issue comparable language in the code and the purpose of the research_credit statutory scheme that con- gress intended a broad inclusive definition of the term gross_receipts for purposes of sec_41 credit calculations not one limited solely to sales receipts iv conclusion on the basis of respondent’s concession we shall grant in part hp’s motion for partial summary_judgment thus allowing hp to exclude intercompany gross_receipts received from cfcs within the meaning of sec_41 from its verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie united_states tax_court reports aagr when calculating its sec_41 credits for all of the tax- able years at issue we shall also grant in part respondent’s motion for partial summary_judgment affirming that hp was required to include nonsales income including dividends interest rent and other income in its aagr when calculating its sec_41 credits for taxable years through in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued granting the parties’ cross-motions for partial summary_judgment in part f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hewpac sep jamie
